SANFORD, District Judge.
[1] 1. It is clear that under the undisputed facts of this case the movement of the defendant’s car on which the coupling apparatus had been destroyed and which was about to be attached to another car and removed to the repair shops was in violation of the Safety Appliance Act, under the doctrine of St. Louis Ry. Co. v. Taylor, 210 U. S. 281, 28 Sup. Ct. 616, 52 L. Ed. 1061; Chicago Ry. Co. v. United States, 220 U. S. 559, 31 Sup. Ct. 612, 55 L. Ed. 582; Delk v. Railway Co., 220 U. S. 580, 31 Sup. Ct. 617, 55 L. Ed. 590; Southern Ry. Co. v. United States, 222 U. S. 20, 32 Sup. Ct. 2, 56 L. Ed. 72, and Southern Ry. v. Snyder (C. C. A. 6) 187 Fed. 492, 109 C. C. A. 344, provided the Safety Appliance Act applied to the car while being handled on the switch track of the Brookside Mills. The case clearly does not come within the exception to the general rule stated in Southern Ry. Co. v. Snyder, supra, since at the time it had not been withdrawn from connection with vehicles in commercial use, but was on the contrary on this side track in connection with other vehicles in commercial use, and was being attached to another car in such commercial use preparatory to its removal.
[2] 2. I am furthermore of opinion, after careful consideration, that the ground upon which peremptory instructions were given in this case, namely, that the Safety Appliance Act did not apply to this car while on the switch track of the Brookside Mills, was erroneous. It appears, at least by inference, that there was some arrangement by which the defendant was permitted by the Brookside Alills to use this switch track in its interstate business, bringing in upon this track, unloading and removing therefrom cars containing interstate freight consigned to the Brookside Mills. In the recent case of Philadelphia R. Co. v. United States, 191 Fed. 1, 111 C. C. A. 661, it was held by the Circuit Court of Appeals for the Third Circuit that where a railroad *876company operated'its trains engaged in interstate commerce with its own engines and crews over the tracks of another company under a contract between them, such other tracks are a part of its line within the meaning of the Safety Appliance Act and its amendments so as to require cars operated upon them to be equipped with safety appliances as therein- required. The doctrine of this case, in my opinion, is controlling in the case at bar. Furthermore the Hepburn amendment of 1906 (Act June 29, 1906, c. 3591, 34 Stat. 584 [U. S. Comp. St. Supp. 1911, p. 1285]) to the Interstate Commerce Act (Act Feb. 4, 1887, c. 104, 24 Stat. 379 [U. S. Comp. St. 1901, p. 3154]) provides that the term “railroad” as used in the Act shall include “all the road in use by any corporation operating a railroad, whether owned or operated under a contract or agreement or lease, and shall also include all switches, spurs, tracks and terminal facilities of every kind used or necessary in the transportation of the persons or property designated herein.” In United States, v. Geddes, 131 Fed. 452, 65 C. C. A. 320, it was held by the Circuit Court of Appeals for this Circuit that the Interstate Commerce Act and the Safety Appliance Act were in pari materia to such an extent that the definition of interstate commerce given in the Interstate Commerce Act should be followed in construing the Safety Appliance Act. By a parity of reasoning I am of opinion that the definition of a railroad given in the Hepburn amendment is to such extent in pari materia with the Safety Appliance Act that the line of the carrier’s railway referred to in the Safety Appliance Act should be construed according to the definition of a railroad in the Hepburn amendment to the Interstate Commerce Act. This is especially true in view of the fact that the Safety Appliance Act is a remedial statute, to be so construed as to accomplish the intent of Congress (Johnson v. Southern Pac. Co., 196 U. S. 1, 25 Sup. Ct. 158, 49 L. Ed. 363; United States v. Central R. Co. [D. C.] 157 Fed. 893), and that its provisions “should not be taken in a narrow sense” (Schlemmer v. Railroad Co., 205 U. S. 1, 10, 27 Sup. Ct. 407, 408 [51 L. Ed. 681]), nor its undoubted humanitarian purpose frittered away by judicial construction. United States v. Railroad Co. (D. C.) 149 Fed. 486.
I therefore conclude that the car in question must be deemed to have been subject to the provisions of the Safety Appliance Act under the facts in evidence,vand that for the reasons above stated the court was in error in granting peremptory instructions in the defendant’s favor.
The plaintiff’s motion for a new trial-will accordingly be granted.